Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made FINAL.

DETAILED ACTION
This Office Action is in response to the amendment filed 9/16/2022 to application 17/618,522.
Claims 1-12 and 14 have been examined and are pending.  Claim 12 has been amended.  Claim 13 has been canceled.  Claim 14 has been added.  Claim 1 is the only independent claim.
Response to Arguments
The amendment to the specification filed 9/16/2022 is acceptable.
The objection to the drawings is removed in light of Applicant’s submission of replacement drawings filed 9/16/2022.
The rejection of claims 12 and 13 under 35 U.S.C. §101 as being directed to non- statutory subject matter is withdrawn in light of Applicant’s amendment of the claims filed 9/16/2022.
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 9/16/2022, with respect to the rejections of claims 1-12 and 14 have been fully considered but are not persuasive.
Applicant argues as follows:  The Cited Art Fails to Teach or Render Obvious All Claim Limitations.  To support an obviousness rejection, MPEP §2143.03 requires the "consideration" of every claimed feature in an obviousness determination and MPEP § 2141.02 requires consideration of the "[claimed] invention and prior art as a whole." Further, the Board of Patent Appeal and Interferences confirmed that a proper obviousness determination still requires the Office to make "a searching comparison of the claimed invention - including all its limitations - with the teaching of the prior art." In re Wada and Murphy, Appeal 2007-3733 (January 14, 2008), citing In re 10Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995) and CFMT v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003) (emphasis in original). Moreover, the necessary presence of all claim features is axiomatic, since the Supreme Court has long held that obviousness is a question of law based on underlying factual inquiries, including ... ascertaining the differences between the claimed invention and the prior art. Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) (emphasis added). Indeed, Applicant submit that this is why Section 904 of the MPEP instructs Examiners to conduct an art search that covers "the invention as described and claimed." (emphasis added). In sum, it remains well-settled law that an obviousness rejection requires at least a consideration of all of the claim elements. 
Examiner respectfully disagrees.First Named Inventor: Fausto SPOTO Regarding claim 1, Padmanabhan discloses, in paragraphs 0064, 0050, 0072, 0083, and 0471, a method for executing an instance of a smart contract by a blockchain shared between a plurality of nodes, comprising a first step of serialization in the blockchain of the smart contract and generation of a pointer to the smart contract; in paragraphs 0069, 0090, 0129k, 0261, 0265, 0374, and 0501, a second step of generating the instance of the smart contract and a first execution of at least one method of the instance, and comprising the following steps in a cyclic succession; in paragraphs 0072, 0129, 0297, 0308, 0400, 0416, 0425, and 0506,a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance; in paragraphs 0374, 0415, and 0471, a fourth step of deserialization in a RAM of a last state of the instance deserializing at least one last status file from the blockchain; in paragraphs 0078, 0374, 0415, and 0471, a fifth step of deserialization of the instance valuing a state of the instance according to  last deserialized state; and in paragraph 0393, a sixth step comprising a further execution of the at least one method of the instance.  Padmanabhan discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.   Deaddio discloses, in paragraphs 0046 and 0221,  a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
Applicant argues as follows:  Padmanabhan teaches: [R]eceiving a consensus agreement from the plurality of participating nodes on the blockchain to apply the new machine learning model to smart contract transactions executed via the blockchain; deploying the new machine learning model to the participating nodes as a component of a smart contract to be executed in fulfillment of the smart contract transactions; receiving a transaction at the blockchain and responsively triggering the smart contract to process the transaction onto the blockchain as a new smart contract transaction; and executing the smart contract and executing the new machine learning model as part of the smart contract to determine whether the transaction is valid in fulfillment of processing the transaction onto the blockchain. Padmanabhan, para. 0046 (emphasis added). See also Padmanabhan, claim 1. Thus, as a preliminary note, the Applicant respectfully submits that Padmanabhan is not in any way directed to saving the state of a smart contract. Rather, Padmanabhan is at most directed to 11 Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022employing a machine learning model for purposes of determining whether the transaction executed through a smart contract is valid. Turning now to claim 1 of the present application, claim 1 recites: - a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance, - a fourth step of deserialization in a RAM of a last state of the instance deserializing at least one last status file from the blockchain, - a fifth step of deserialization of the instance valuing a state of the instance according to a last deserialized state, Padmanabhan nowhere discloses or remotely suggests a 12  Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022status file at an end of a respective plurality of executions of the at least one method of the instance, as claimed.  Furthermore, paragraph 0297 of Padmanabhan discloses: "transmitting a flow designer GUI to the user device; and in which receiving the input from the user device includes receiving inputs via the flow designer GUI indicating user selections of the plurality of smart contract blocks with a plurality of flow sequence, flow conditions, flow triggers, and/or flow event operations." The GUI mentioned here is related to the flow designer GUI, which is better described at paragraph 0266. Any serialization described here is related to the user-interface; it does not in any way constitute serializing of status files that are at an end of a respective plurality of executions of the at least one method of the instance, as claimed in claim 1 of the present application. In addition, paragraph 0308 fails to disclose this feature for similar reasons, while paragraph 0506 simply discloses a computer implementation of the method disclosed by Padmanabhan. Thus, contrary to the assertions posed in the Office Action, Padmanabhan does not disclose or render obvious serializing of status files, where each status file is at an end of a respective plurality of executions of the at least one method of the instance, as claimed. Furthermore, the Applicant respectfully submits that Deaddio fails to cure the deficiencies of Padmanabhan. 
13 Application Serial No.: 17 618,522Examiner respectfully disagrees.First Named Inventor: Fausto SPOTO Regarding claim 1, Padmanabhan discloses, in paragraphs 0064, 0050, 0072, 0083, and 0471, a method for executing an instance of a smart contract by a blockchain shared between a plurality of nodes, comprising a first step of serialization in the blockchain of the smart contract and generation of a pointer to the smart contract; in paragraphs 0069, 0090, 0129k, 0261, 0265, 0374, and 0501, a second step of generating the instance of the smart contract and a first execution of at least one method of the instance, and comprising the following steps in a cyclic succession; in paragraphs 0072, 0129, 0297, 0308, 0400, 0416, 0425, and 0506,a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance; in paragraphs 0374, 0415, and 0471, a fourth step of deserialization in a RAM of a last state of the instance deserializing at least one last status file from the blockchain; in paragraphs 0078, 0374, 0415, and 0471, a fifth step of deserialization of the instance valuing a state of the instance according to  last deserialized state; and in paragraph 0393, a sixth step comprising a further execution of the at least one method of the instance.  Padmanabhan discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.   Deaddio discloses, in paragraphs 0046 and 0221,  a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
Applicant argues as follows:  Modifying the Padmanabhan to Have a Status File Contain a State Defined Only By Internal Variables of the Instance of a Smart Contract at an End of a Respective Plurality of Executions of at Least One Method of the Instance Is Not Obvious Because the Modification Would be Based on Impermissible Hindsight of the Present Application.   "To reach a proper determination under 35 U.S.C. 103, the Examiner must step backward in time and into the shoes worn by the hypothetical 'person of ordinary skill in the art' when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention 'as a whole' would have been obvious at that time to that person. Knowledge of applicant's disclosure must be put aside in reaching this determination, yet kept in mind in order to determine the 'differences,' conduct the search and evaluate the 'subject matter as a whole' of the invention. The tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art." MPEP §2142 (emphasis added).   Deaddio, para. 0221 (emphasis added). In contrast, claim 1 of the present application recites that the status file contains a state defined only by internal variables of the instance of a smart contract at an end of a respective plurality of executions of at least one method of the instance of the smart contract. As discussed in the Specification, defining a state of a smart contract instance at the end of executions of the contract only by its variables enables fast reading and processing of the state of the contract from the blockchain using less resources. See, e.g., Specification, p. 2, para. 7 to p. 3, para. 4; p. 4, para. 2. Deaddio simply discloses the use of a template for generation of a new contract. The reference nowhere discloses or remotely indicates that a status file containing a state defined only by internal variables of the instance of a smart contract at an end of a respective plurality of executions of this contract instance, as claimed, can or should be employed, and any assertion that these features are obvious is based on 15 Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022improper hindsight of the present application. "Hindsight in impermissible when an examiner rejects an application in reliance upon teachings not drawn from any prior art disclosure, but from the applicant's own disclosure." In Re Nilssen, No. 91-1123, 1991 U.S. App. LEXIS 9796, at *34 (Fed. Cir. May 8, 1991) (citing In re Deminski, 796 F.2d 436, 443 (Fed. Cir. 1986) and W.L. Gore & Assocs., Inc. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983)) (emphasis added). Accordingly, claim 1 is patentable over the cited references at least because modifying the cited art to have a status file contain a state defined only by internal variables of the instance of a smart contract at an end of a respective plurality of executions of at least one method of the instance is not obvious because the modification would be based on impermissible hindsight of the present application. 
Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues as follows:  In the rejection of claim 1, the Examiner acknowledges that Padmanabhan does not disclose the use of a status file containing a state defined only by internal variables of the instance of a smart contract at an end of a respective plurality of executions of the instance. See Office Action, p. 6, para. 6 to p. 7, para. 2. To cure the deficiencies of Padmanabhan, the Office Action cites paragraphs 0046 and 0221 of Deaddio as teaching the claimed status file at an end of a plurality of executions of a method of the instance, and asserts that it would be obvious to combine 14 Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022the references to obtain the claimed features. See Office Action, p. 7, paras. 2-4. However, these sections of Deaddio merely describe the use of templates including state information generally, and teach that the specification of a contract can be reused to form a new one: As seen in FIG. 1, the toolbox consists of financial component templates, 101, 102, etc. Each financial component can have internal instance variables that point to either simple state information (e.g. numbers and dates) or other components. This means that components can be easily nested to whatever level necessary. Deaddio, para. 0046 (emphasis added). The most relevant example of this is in the case of an option to enter into an underlying contract. In most cases, the specification of such an instrument is simply the specification of the underlying instrument plus more information. This mechanism allows the developers to re-use the underlying specification as a part of the new specification. 
Examiner respectfully disagrees.  Padmanabhan discloses, in paragraphs 0072, 0129, 0297, 0308, 0400, 0416, 0425, 0506, third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance in disclosing serialization, smart contract transactions, and sequence/ sequentially.  Status files encompass smart contract transactions (Applicant’s disclosure, on page 3, lines 8-14, discloses status file represents the status of an instance of a smart contract).  Deaddio, modifying Padmanabhan, discloses, in paragraphs 0046 and 0221, a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance where paragraph 0046 discloses internal instance variables that point to either simple state information or other components and paragraph 0221 discloses contract as the  most relevant example of financial instrument (e.g., Deaddio, paragraphs 0218 and 0220). 
Applicant argues as follows:  The Office Action Does Not Provide a Sufficient Reason for Modifying Padmanabhan to Have the Purported Status File of Deaddio at an End of a Respective Plurality of Executions of at Least One Method of the Instance of a Smart Contract "Federal Circuit has stated that 'rejections on obviousness cannot be sustained with mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."' MPEP §2142 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).   In support of the rejection of claim 1, the Office Action asserts that it would be obvious to use the template of Deaddio at an end of a plurality of executions of a contract instance in a blockchain of Padmanabhan because it provides the benefits of "nesting for the managing of Application Serial No.: 17 618,522First Named Inventor: Fausto SPOTOArt Unit: 2439Response to the Non-final Office Action mailed on 06 16 2022complex transactions." See Office Action, p. 7, para. 4. However, the nesting simply describes the internal organization of the components of the purported contract. As noted above, Deaddio teaches using a template for these components to form a new contract, but provides no reason for including a state defined only by internal variables of a contract instance at the end of a plurality of executions of a method of this contract instance, as claimed. Accordingly, the Applicant respectfully submits that claim 1 is patentable over the cited references at least because the Office Action does not provide a sufficient reason for modifying Padmanabhan to have the purported status file of Deaddio at an end of a respective plurality of executions of at least one method of the instance of a smart contract. As such, withdrawal of the rejection and allowance of claim 1 is respectfully requested. 
Examiner respectfully disagrees.  One would have been motivated to provide users with the benefits of relating nesting for the managing of complex financial instruments as disclosed by Deaddio by title and in paragraph 0053.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3, 11, and 12 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998.
Regarding claim 1, Padmanabhan discloses a method for executing an instance of a smart contract by a blockchain shared between a plurality of nodes, comprising a first step of serialization in the blockchain of the smart contract and generation of a pointer to the smart contract (Padmanabhan, paragraph 0064, pointer, paragraphs 0083 and 050, index; paragraph 0072, blockchains serialize changes; paragraph 0374, smart contract execution, blockchain; paragraph 0471, smart contract, blockchain);
a second step of generating the instance of the smart contract and a first execution of at least one method of the instance, and comprising the following steps in a cyclic succession (Padmanabhan, paragraphs 0069, 0090, 0129, 0501 iterative processes, cycles; paragraph 0386, smart contract generated, smart contract executed; paragraphs 0261, 0265, and 0374, smart contract generated);
a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance (Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence);
a fourth step of deserialization in a RAM of a last state of the instance deserializing at least one last status file from the blockchain (Padmanabhan, paragraphs 0374, 0415, 0471, deserialization);
a fifth step of deserialization of the instance valuing a state of the instance according to a last deserialized state (Padmanabhan, paragraphs 0374, 0415, 0471, deserialization; paragraph 0078, blockchain read/writes);
a sixth step comprising a further execution of the at least one method of the instance (Padmanabhan, blockchain read/writes).
Padmanabhan discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance, but does not explicitly disclose a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
However, in an analogous art, Deaddio discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance (Deaddio, paragraph 0046, internal instance variables that point to state information, paragraph 0221, contract).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Deaddio with the method of Padmanabhan to include a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
One would have been motivated to provide users with the benefits of relating? nesting for the managing of complex financial instruments (Deaddio: title; paragraph 0053).
Regarding claim 2, Padmanabhan and Deaddio disclose the method according to claim 1.  Deaddio discloses wherein in the each of the plurality of status files only the internal variables affected by a change in the respective plurality of executions of the instance are saved (Deaddio, paragraph 0046, internal instance variables, state information; paragraph 0221, contract). The motivation is the same as that of the claim from which this claim depends.
Regarding claim 3, Padmanabhan and Deaddio disclose the method according to claim 1.  Padmanabhan discloses wherein a position in the blockchain of each status file of the plurality of status files is stored in a table shared by the plurality of nodes  (Padmanabhan, paragraph 0319, 0340, 0341, blockchain, table).
Regarding claim 11, Padmanabhan and Deaddio disclose a computer architectures comprising a plurality of processing nodes, wherein each of the plurality of processing nodes comprises a storage medium, wherein instructions for storing corresponding instructions of the steps of claim 1 are stored in the storage medium (Padmanabhan, paragraphs 0244, 0311, 0368, 0475, computer readable storage media, memory, nodes).
Regarding claim 12, Padmanabhan and Deaddio disclose a non-transitory computer-readable storage medium comprising  program code configured to cause a computer to perform the method of claim 1 when the computer executes the code  (Padmanabhan, paragraphs 0244, 0311, 0368, 0475, computer readable storage media, memory, nodes).


 
Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and further in view of Askeland (US20200159570), filed November 21, 2018.
Regarding claim 4, Padmanabhan and Deaddio disclose the method according to claim 2.
Padmanabhan and Deaddio do not explicitly disclose wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance.  
However, in an analogous art, Askeland discloses wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance (Askeland, paragraph 0019, deserializing; paragraph 0025, internal variables, valued encompasses calculated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Askeland with the method of Padmanabhan and Deaddio  to include wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance.
One would have been motivated to provide users with the benefits of controlling complex processing pipelines (Askeland; paragraph 0001).

Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and Askeland (US20200159570), filed November 21, 2018, and further in view of Chinnici (US20030191803), filed April 9, 2002.
Regarding claim 5, Padmanabhan, Deaddio, and Askeland disclose the method according to claim 4.  Padmanabhan discloses deserializing Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence).  Deaddio discloses internal variables (Deaddio, paragraph 0046, internal instance variables that point to state information, paragraph 0221, contract).  The motivation is the same as that of the claim from which this claim depends.
Padmanabhan, Deaddio, and Askeland do not explicitly disclose comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.  
However, in an analogous art, Chinnici discloses comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance (Chinnici: paragraphs 00174, 0211, recursively deserialize, recursive nature of the deserialize process).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Chinnici with the method of Padmanabhan, Deaddio, and Askeland  to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of improved processing of constructing multiple-reference object graphs from encoded messages  (Chinnici: paragraphs 0009-0011).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and further in view of Yao (WO2019072283), filed November 27, 2018.
Regarding claim 6, Padmanabhan and Deaddio disclose the method according to claim 1.
Padmanabhan discloses wherein a plurality of requests for executing the instance of the smart contract are grouped together and executed serially in a predetermined order (Padmanabhan, paragraph 0170, sequence of standard blocks).
Padmanabhan and Deaddio do not explicitly disclose an arbitrary execution order indicated as a Delta-group, and wherein a node executing the Delta-group presents results of execution in a single bundle of the results and serializes the single bundle of the results in a single blockchain transaction.  
However, in an analogous art, Yao discloses an arbitrary execution order indicated as a Delta-group, and wherein a node executing the Delta-group presents results of execution in a single bundle of the results and serializes the single bundle of the results in a single blockchain transaction (Yao, paragraph 0031, “Even when the transactions of a smart contract are implemented in an arbitrary order by the blockchain miners, the present systems and methods enable the transactions' calling of the smart contract to return an expected outcome or an execution exception.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Yao with the method of Padmanabhan and Deaddio  to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of mitigating the Transaction-Ordering Dependence problem  (Yao: paragraphs 0026, 0027).
Regarding claim 8, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein a Delta-group execution result consists of an ordered bundle of corresponding status files (Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence).
Regarding claim 9, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein the Delta-group comprises a list of the plurality of requests for executing a first instance and of further instances of the smart contract (Padmanabhan, paragraph 0058, 0060, requests for execution).
Regarding claim 10, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein a final result is considered a definitive when the final result obtains a predetermined percentage of votes from the plurality of nodes and wherein positions of the plurality of status files are dynamically erased, as most recent final results are approved  (Padmanabhan, paragraph 0136, ratio of nodes voting; paragraph 0149, deleting a portion of a document).
Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and Yao (WO2019072283), filed November 27, 2018, and further in view of Phillips (US20190355057), filed May 18, 2018.
Regarding claim 7, Padmanabhan, Deaddio, and Yao disclose the method according to claim 6.
Padmanabhan, Deaddio, and Yao do not explicitly disclose wherein a validation of the single bundle of the results is independent of a validation of a block of the blockchain containing the single blockchain transaction. 
However, in an analogous art, Phillips discloses wherein a validation of the single bundle of the results is independent of a validation of a block of the blockchain containing the single blockchain transaction (Phillips, col. 6, lines 54-61, independent validation of smart contracts; col. 8, lines 38-52, addition of transaction to a block chain may require independent validation of a transaction; col. 15, lines 49-56, verify validity of block chain).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Phillips with the method of Padmanabhan, Deaddio, and Yao to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of a ledger management platform that supports inter-node communication and/or validation of new transactions  (Phillips: col. 8, lines 14-63).
Claim 14 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and further in view of Khoyi (US20170322783), filed May 4, 2017.
Regarding claim 14, Padmanabhan and Deaddio disclose the method according to claim 1.
Padmanabhan and Deaddio do not explicitly disclose wherein the state contained in each of the plurality of status files defines the instance only by internal variables of the instance.
However, in an analogous art, Khoyi discloses wherein the state contained in each of the plurality of status files defines the instance only by internal variables of the instance (Khoyi, paragraph 0133, contract only contains internal values, paragraph 0125, 0130, 0132, 0134, contracts).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Khoyi with the method of Padmanabhan and Deaddio to include wherein the state contained in each of the plurality of status files defines the instance only by internal variables of the instance.
One would have been motivated to provide users with the benefits of to permit reference to relationships to permit correct behaviors (Khoyi: paragraph 0133).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439